OPINION ON MOTION FOR REHEARING.
PER CURIAM.
On the motion for rehearing it is .suggested for the first time, that the decree in this case is too broad as it prohibits the appellant company from ' operating its asphalt plant even in such a manner as to throw off no offensive smoke or fumes so as to constitute a nuisance to respondent and his family. The complaint in the petition is that the operation of the plant renders respondent’s home uncomfortable for himself and family, and is a nuisance on account of fumes discharged from the factory, either necessarily or as a regular incident to the manufacture of asphalt paving. Now the evidence for appellant was directed toward showing that these fumes were unavoidable and undoubtedly that was one of the points of defense relied on in the appellants brief. Hence, it is on a weak ground that appellant now complains of the decree for prohibiting it from running the factory where it stands at present, even though it can be run so as to cause no nuisance. The decree is not. to be so regarded. No one would object to the factory if its mischiefs were obviated either by moving it from its present location or in any other effective way. The intention of the decree is to protect respondent from the noxious gases, smoke and fumes which the factory emits. The motion for rehearing is overruled.